—Adjudication unanimously affirmed. Memorandum: By failing to move to withdraw his plea or vacate the adjudication, defendant has failed to preserve for our review his contention that the plea allocution with respect to the charge of coercion in the first degree (Penal Law § 135.65 [1]) was inadequate (see, People v Lopez, 71 NY2d 662, 665). This case does not qualify for the narrow exception to the preservation doctrine because defendant’s plea allocution did not cast significant doubt on defendant’s guilt or otherwise call into question the voluntariness of the plea (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839; People v Lopez, supra, at 666). In any event, County Court conducted “further inquiry to ensure that defendant understood] the nature of the charge and that the plea [was] intelligently entered” (People v Lopez, supra, at 666). (Appeal from Adjudication of Jefferson County Court, Clary, J. — Youthful Offender.) Present — Pine, J. P., Wisner, Balio and Lawton, JJ.